     Case 2:18-cr-00828-DSF Document 33 Filed 07/09/19 Page 1 of 9 Page ID #:142



 1   NICOLA T. HANNA
     United States Attorney
 2   BRANDON D. FOX
     Assistant United States Attorney
 3   Chief, Criminal Division
     MARINA A. TORRES (Cal. Bar No. 259576)
 4   Assistant United States Attorney
     General Crimes Section
 5        1200 United States Courthouse
          312 North Spring Street
 6        Los Angeles, California 90012
          Telephone: (213) 894-2262
 7        Facsimile: (213) 894-0141
          E-mail:    miri.song@usdoj.gov
 8
     Attorneys for Plaintiff
 9   UNITED STATES OF AMERICA

10                          UNITED STATES DISTRICT COURT

11                    FOR THE CENTRAL DISTRICT OF CALIFORNIA

12   UNITED STATES OF AMERICA,               No. CR 18-00828-DSF

13             Plaintiff,                    GOVERNMENT’S SENTENCING POSITION
                                             AS TO DEFENDANT STEVEN JAMES
14                   v.                      GUTIERREZ

15   STEVEN JAMES GUTIERREZ,                 Sentencing Date: July 15, 2019
                                             Sentencing Time: 8:30 a.m.
16             Defendant.                    Location:     Courtroom of the
                                                           Hon. Dale S. Fischer
17

18        Plaintiff United States of America, by and through its counsel
19   of record, the United States Attorney for the Central District of
20   California and Assistant United States Attorney Marina A. Torres,
21   hereby files its Sentencing Position as to defendant STEVEN JAMES
22   GUTIERREZ (“Sentencing Position”).
23   //
24   //
25   //
26   //
27   //
28   //
     Case 2:18-cr-00828-DSF Document 33 Filed 07/09/19 Page 2 of 9 Page ID #:143



 1        This Sentencing Position is based upon the attached memorandum

 2   of points and authorities, the Presentence Investigation Report, the

 3   files and records in this case, and such further evidence and

 4   argument as the Court may permit.

 5   Dated: July 9, 2019                  Respectfully submitted,

 6                                        NICOLA T. HANNA
                                          United States Attorney
 7
                                          BRANDON D. FOX
 8                                        Assistant United States Attorney
                                          Chief, Criminal Division
 9

10

11

12                                        MARINA A. TORRES
                                          Assistant United States Attorney
13
                                          Attorneys for Plaintiff
14                                        UNITED STATES OF AMERICA

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             2
     Case 2:18-cr-00828-DSF Document 33 Filed 07/09/19 Page 3 of 9 Page ID #:144



 1                     MEMORANDUM OF POINTS AND AUTHORITIES
 2   I.   INTRODUCTION
 3        On October 7, 2018, defendant STEVEN JAMES GUTIERREZ

 4   (“defendant”) illegally possessed a .40 caliber pistol with one round

 5   of ammunition.    A Grand Jury returned an indictment on November 30,

 6   2018, charging defendant with one count of being a felon in

 7   possession of a firearm and ammunition in violation of Title 18,

 8   United States Code, Section 922(g)(1).        Defendant pleaded guilty to

 9   this charge on April 1, 2019.      (Docket “Dkt.” No. 27.)

10        On June 10, 2019, the United States Probation Office (“USPO”)

11   filed its Presentence Investigation Report (“PSR”).          (Dkt. No. 29.)

12   The USPO determined that: (1) defendant’s base offense level is 20;

13   (2) defendant’s total offense level is 17; (3) defendant’s criminal

14   history category is III; and (4) the applicable sentencing guidelines

15   range includes 30 to 37 months’ imprisonment, a term of supervised

16   release of one to three years, a fine from $10,000 to $95,000, and

17   mandatory special assessment of $100.        (PSR ¶¶ 12-20, 29, 76-82.)

18   The USPO also filed its recommendation for sentencing on June 10,

19   2019, and recommended a downward variance.         (Dkt. 28.)    The USPO

20   recommended that defendant be sentenced to a term of 18 months’

21   imprisonment, a term of supervised release for a term of three years,

22   and a $100 special assessment fee.       (Dkt. 28.)

23        The government concurs with the USPO’s calculation of

24   defendant’s offense level, criminal history category, and sentencing

25   guidelines.   For the reasons outlined below, the government submits

26   that a 30-month custodial sentence, a three-year term of supervised

27   release, and a $100 special assessment are sufficient, but not

28
     Case 2:18-cr-00828-DSF Document 33 Filed 07/09/19 Page 4 of 9 Page ID #:145



 1   greater than necessary, to achieve the goals of sentencing set forth

 2   in 18 U.S.C. § 3553(a).

 3   II.     STATEMENT OF FACTS
 4           On August 9, 2017, defendant was convicted of Possession of a

 5   Controlled Substance While Armed, in violation of California Health &

 6   Safety Code Section 11370.1(a), and Possession of a Machine Gun, in

 7   violation of California Penal Code Section 32625(a), in the Superior

 8   Court of the State of California, County of Ventura, case no.

 9   2017022098.    (Dkt. 26 ¶ 7; PSR ¶ 5.)     This was a felony crime

10   punishable by a term of imprisonment exceeding one year.           (Dkt. 26

11   ¶ 7.)

12           On October 7, 2018, in the city of Oxnard, California, within

13   the Central District of California, Oxnard Police Department (“OPD”)

14   officers responded to a domestic dispute call, where witnesses

15   reported having seen defendant in a domestic dispute with his

16   girlfriend.    (PSR ¶ 6.)    Defendant possessed a Smith & Wesson Model

17   MP 40 Shield .40 caliber pistol, bearing serial number HXP6619, and

18   ammunition, namely, one round of Winchester Military Ammunition .40

19   caliber ammunition, which defendant placed underneath a vehicle.

20   (Id.; Dkt. 26 ¶ 7.)     This firearm was registered to defendant’s

21   father.    (PSR ¶ 6.)

22           On October 7, 2018, defendant told the OPD officers that his

23   girlfriend was upset with him for not being able to defend her from a

24   male co-worker who was harassing her.        (PSR ¶ 9.)    Defendant said he

25   went into the house to get his father’s gun because his girlfriend

26   told him she was being followed.       (Id.)   Defendant said that he

27   discarded the gun as soon as he saw police because he did not want to

28   get shot.    (Id.)

                                            2
     Case 2:18-cr-00828-DSF Document 33 Filed 07/09/19 Page 5 of 9 Page ID #:146



 1   III. THE PRESENTENCE INVESTIGATION REPORT AND RECOMMENTATION LETTER
 2         The USPO calculated defendant’s base offense level at 20 under

 3   USSG § 2K2.1(a)(4)(A) because the defendant’s prior conviction for

 4   possession of a machinegun falls within the statutory definition of a

 5   “crime of violence” under 26 U.S.C. § 5845(a)(6) (including “machine

 6   gun”).   (PSR ¶ 12.)   After a three-point downward adjustment for

 7   acceptance of responsibility under USSG §§ 3E1.1(a), (b), the USPO

 8   calculated defendant’s total offense level as 17.          (PSR ¶¶ 19-20.)

 9   The government concurs with the USPO’s calculation of defendant’s

10   total offense level.     The government also concurs with the USPO’s

11   calculation of defendant’s criminal history score and category, which

12   it determined, respectively, to be 5 and III.         (PSR ¶¶ 27-29.)      An

13   offense level of 17 and criminal history category of III yield a

14   guidelines’ imprisonment range of 30 to 37 months.

15         The USPO recommends a downward variance, based on the sentencing

16   factors enumerated at 18 U.S.C. § 3553(a), and that defendant be

17   sentenced to a term of 18 months’ imprisonment, a term of supervised

18   release for a term of three years, and a $100 special assessment fee.

19   (Dkt. 28 at 3-7.)

20   IV.   THE GOVERNMENT’S SENTENCING RECOMMENDATION
21         The government recommends that the Court impose a sentence of 30

22   months’ imprisonment, followed by a three-year period of supervised

23   release, and a special assessment of $100.         The government submits

24   that such a sentence is sufficient, but not greater than necessary,

25   to address defendant’s criminal conduct, taking into account all the

26   factors the Court must consider under 18 U.S.C. § 3553(a).           See

27   United States v. Booker, 543 U.S. 220, 260 (2005).

28

                                            3
     Case 2:18-cr-00828-DSF Document 33 Filed 07/09/19 Page 6 of 9 Page ID #:147



 1           The government recommends a term of 30 months’ imprisonment as

 2   appropriate and justified in light of the factors set forth under 18

 3   U.S.C. § 3553(a).    A 30-month term of imprisonment appropriately

 4   reflects the nature and circumstances of the offense, the history and

 5   characteristics of defendant, as well as the need for the sentence to

 6   promote respect for the law and afford adequate deterrence to others

 7   and prevent them from possessing a firearm and ammunition as a

 8   convicted felon.    A 30-month sentence would be “sufficient, but not

 9   greater than necessary” to comply with the purposes enumerated in 18

10   U.S.C. § 3553(a)(2)(A)-(C), discussed further below.

11           First, the nature and circumstances of the offense support the

12   government’s recommended sentence, which is the lower end of the

13   guidelines.    This is a serious offense. Defendant was a prohibited

14   person in possession of a loaded firearm in his front yard during a

15   domestic dispute, prompting witnesses to call the police.           At the

16   time, defendant was on probation for a felony conviction for a crime

17   of violence.    The instant offense, however, involved defendant’s

18   brief possession of his father’s registered firearm at the family

19   home.    (Dkt. 28 at 4.)   Defendant’s decision may have been influenced

20   by his girlfriend’s proclamation that he was not defending her from a

21   male coworker who was harassing her, and that she was being followed.

22   (PSR ¶ 9.)    Defendant’s decision to retrieve a firearm in this

23   context was dangerous.     Defendant appears to have retrieved his

24   father’s firearm without much thought – a fact that USPO noted was an

25   exercise of “poor judgment,” but one that should be compared to “many

26   defendants who commit the same offense[,] who possess firearms either

27   regularly or during the commission of additional crimes.”           (Dkt. 28

28

                                            4
     Case 2:18-cr-00828-DSF Document 33 Filed 07/09/19 Page 7 of 9 Page ID #:148



 1   at 6.)    His drug use shortly before the offense may have also played

 2   a part in his poor decision making.        (Id.)

 3           Second, defendant accepted responsibility for his actions early.

 4   He admitted possessing the firearm to the OPD officers on the scene,

 5   and pleaded guilty pursuant to an agreed upon factual basis contained

 6   in a joint statement filed with the Court.         (Dkt. 26; Dkt. 28 at 4.)

 7   According to the Probation Officer, he expressed a “sincere” desire

 8   to do better for himself, his young daughter, and his family upon

 9   release.    (Dkt. 28 at 6; see also id. at 4.)

10           Third, defendant’s history and characteristics also support the

11   government’s recommended sentence.         Based on information provided by

12   the Probation officer, defendant enjoys strong parental and familial

13   support, which may be a significant benefit to reduce his risk of

14   recidivism upon release.     (PSR ¶¶ 38-42.)       His family has continued

15   to visit him weekly (now bi-weekly) during his incarceration in Santa

16   Ana, despite the distance.      (PSR ¶ 42.)    Defendant’s criminal history

17   consists of two prior convictions.         (Dkt. 28 at 6.)   His prior

18   criminal sentences have been to probation and 180 days’

19   incarceration, making the recommended sentence in the instant case

20   significantly more severe.      (Dkt. 28 at 4.)     Prior to his arrest,

21   defendant had played varsity sports in high school, and briefly

22   attended community college before leaving when his young daughter was

23   born.    (Id.; PSR ¶ 56.)   Defendant has a verified history of

24   employment, dating back to at least 2012 and right up to a couple of

25   weeks prior to his current incarceration.          (Dkt. 28 at 4; PSR ¶¶ 58-

26   65.)    Defendant also has a history of substance abuse and addiction.

27   (Dkt. 28 at 4; PSR ¶¶ 48-55.)      Defendant has twice completed

28   treatment programs for drug abuse – Aegis Treatment Center and

                                            5
     Case 2:18-cr-00828-DSF Document 33 Filed 07/09/19 Page 8 of 9 Page ID #:149



 1   Alternative Actions Program, both in Oxnard – and told the Probation

 2   Officer he is interested in further drug treatment, which suggests he

 3   desires rehabilitation.     (PSR ¶¶ 53-55.)     Defendant has also been

 4   taking administrative assistance courses through Santa Ana College

 5   while incarcerated, again suggesting a commitment to bettering

 6   himself.   (PSR ¶ 56.)

 7        Fourth, and finally, the government respectfully submits that a

 8   low-end sentence of 30 months (1) will appropriately reflect the

 9   seriousness of the offense and promote respect for the law; (2) will

10   deter future criminal conduct from both the defendant and others

11   without being greater punishment than necessary; (3) will serve to

12   protect the community; and (4) provide defendant with needed

13   educational or vocational training, medical care, or other

14   correctional treatment.     The government has considered the various

15   aggravating and mitigating factors.        Following consideration of these

16   factors, the government believes that a sentence of 30 months’

17   imprisonment and three years’ supervised release will impress upon

18   defendant the seriousness of his crime and will give defendant time

19   to reconsider his actions in light of the consequences.

20   V.   CONCLUSION
21        For all of the foregoing reasons, the government accepts the PSR

22   and concurs with the Probation Officer’s total offense level and

23   Criminal History Category calculations.        The government respectfully

24   submits that the factors set forth in 18 U.S.C. § 3553(a) support the

25   imposition of a sentence that includes (1) a term of 30 months of

26   imprisonment; (2) a three-year term of supervised release; (3) no

27   fine; and (4) a mandatory special assessment of $100.          This sentence

28   would satisfy each of the factors set forth in 18 U.S.C. § 3553(a)

                                            6
     Case 2:18-cr-00828-DSF Document 33 Filed 07/09/19 Page 9 of 9 Page ID #:150



 1   and would be “sufficient, but not greater than necessary” to comply

 2   with the purposes enumerated in 18 U.S.C. § 3553(a)(2).           The

 3   government concurs with the USPO’s assessment of defendant’s

 4   inability to pay a fine, and recommends that defendant not be ordered

 5   to pay a fine.    (PSR ¶ 70.)

 6   Dated: July 9, 2019                  Respectfully submitted,

 7                                        NICOLA T. HANNA
                                          United States Attorney
 8
                                          BRANDON D. FOX
 9                                        Assistant United States Attorney
                                          Chief, Criminal Division
10

11

12                                        MARINA A. TORRES
                                          Assistant United States Attorney
13
                                          Attorneys for Plaintiff
14                                        UNITED STATES OF AMERICA

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            7
